Name: Commission Regulation (EEC) No 3582/83 of 19 December 1983 amending for the third time Regulation (EEC) No 3800/81 determining the classification of vine varieties
 Type: Regulation
 Subject Matter: marketing;  cultivation of agricultural land;  cooperation policy
 Date Published: nan

 Avis juridique important|31983R3582Commission Regulation (EEC) No 3582/83 of 19 December 1983 amending for the third time Regulation (EEC) No 3800/81 determining the classification of vine varieties Official Journal L 356 , 20/12/1983 P. 0018 - 0019 Finnish special edition: Chapter 3 Volume 17 P. 0023 Spanish special edition: Chapter 03 Volume 29 P. 0152 Swedish special edition: Chapter 3 Volume 17 P. 0023 Portuguese special edition Chapter 03 Volume 29 P. 0152 *****COMMISSION REGULATION (EEC) No 3582/83 of 19 December 1983 amending for the third time Regulation (EEC) No 3800/81 determining the classification of vine varieties THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 1595/83 (2), and in particular Article 31 (4) thereof, Whereas the classification of vine varieties approved for cultivation in the Community was last determined by Commission Regulation (EEC) No 3800/81 of 16 December 1981 (3), as amended by Regulation (EEC) No 2060/83 (4); Whereas experience has shown that wine obtained from certain wine grape vine varieties listed for five years in the classification of authorized varieties for certain Italian administrative units may be regarded as normally being of good quality; whereas it is appropriate, therefore, to include these varieties among the varieties recommended for the same administrative units in accordance with Article 11 (2) (a) of Council Regulation (EEC) No 347/79 of 5 February 1979 on general rules for the classification of vine varieties (5); Whereas the suitability for cultivation of a wine grape vine variety listed for at least five years as provisionally authorized for an Italian administrative unit has been found to be satisfactory; Whereas, therefore, this variety should be included among the vine varieties definitively authorized for the said administrative unit in accordance with Article 11 (4) of Regulation (EEC) No 347/79; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EEC) No 3800/81 is hereby amended in accordance with the provisions contained in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 December 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 163, 22. 6. 1983, p. 48. (3) OJ No L 381, 31. 12. 1981, p. 1. (4) OJ No L 202, 26. 7. 1983, p. 15. (5) OJ No L 54, 5. 3. 1979, p. 75. ANNEX In the Annex to Regulation (EEC) No 3800/81, Title I, Sub-title I, point V 'Italy' is hereby amended as follows, the wine varieties being inserted in the correct alphabetical order: 30. Province of Gorizia: (a) Sylvaner verde B is added to the class of recommended varieties; (b) Sylvaner verde B is deleted from the class of authorized varieties. 33. Province of Udine: (a) Pignolo N, Schioppettino N and Tazzelenghe N are added to the class of recommended varieties; (b) in the class of authorized varieties: - Pignolo N, Schioppettino N and Tazzelenghe N are deleted; - the asterisks (**) after Gamay N are deleted.